                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


        ROSS DOZIER,                              )
                                                  )
                    Plaintiff,                    )
                                                  )
              vs.                                 )           Case No. 4:17-cv-02889-JAR
                                                  )
       USAA CASUALTY INSURANCE,                   )
                                                  )
                    Defendant.                    )
                                                  )


                                   MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Ross Dozier' s Motion to Amend/Correct

Complaint. (Doc. 39.) Defendant USAA Casualty Insurance ("USAA") opposes the motion.

(Doc. 44.)

                                           Background

       In his original complaint, Plaintiff accused USAA of breaching its contract to cover him

for losses caused by an underinsured motorist and for vexatiously refusing his claim for benefits.

(Doc. 1.) Plaintiffs vexatious-refusal claim is based on Missouri Revised Statute § 375.420,

which provides for additional damages if an insurer is found to have denied an insured' s claim

"without reasonable cause or excuse." Plaintiff now seeks to add a claim under § 375.296,

which provides for additional damages if an insurer is found to have "failed or refused for a

period of thirty days" to pay an insured's claim without reasonable cause. (Doc. 39.) Plaintiff

therefore seeks to recover for both USAA' s delay and ultimate denial of his claim. Plaintiff also

seeks to add a specific demand for interest to his vexatious-refusal claim. (Id.)
       USAA responds that § 375.296 is only applicable to insurers that are not licensed to

transact business in Missouri, which is not true of USAA. (Doc. 44.) USAA does not expressly

oppose Plaintiffs desire to add a demand for interest. (Id.)

                                         Legal Standard

       Under Rule 15(a), le~ve to amend should be "freely given when justice so requires." Fed.

R. Civ. P. 15(a)(2). Under this liberal standard, denial ofleave to amend pleadings is appropriate

only if ''there are compelling reasons such as ... futility of the amendment." Sherman v. Winco

Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008). "The party opposing the amendment has the

burden of demonstrating the amendment would be unfairly prejudicial." Nadist, LLC v. Doe Run

Res. Corp., No. 4:06CV969 CDP, 2009 WL 3680533, at *1 (E.D. Mo. Oct. 30, 2009) (citing

Roberson v. Hayti Police Dept., 241 F.3d 992, 995 (8th Cir. 2001)). "Whether to grant a motion

for leave to amend is within the discretion of the Court." Id. (citing Popoalii v. Correctional

Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008)).

                                            Analysis

       The Court agrees with USAA. As this Court held in Am. Modern Home Ins. Co. v.

Thomas, No. 4:16 CV 215 CDP, 2017 WL 2225204, at *1 (E.D. Mo. May 22, 2017),

"§ 375.296 applies only to insurance companies not authorized to transact business in the State

of Missouri." See also Irish v. Allied Prop. & Cas. Ins. Co., No. 13-05015-CV-SW-JTM, 2013

WL 3773982, at *2 (W.D. Mo. July 18, 2013) (citing Missouri cases).           Because USAA is

authorized to transact business in Missouri, Plaintiff cannot recover against it under § 375.296

and it would be futile to amend the complaint to add a claim under that statute. The Court will

grant Plaintiffs motion to amend his demand to add interest.

       Accordingly,




       ------- - - - - - - - - - - - ------- ---
                             IT IS HEREBY ORDERED that Plaintiff Ross Dozier's Motion to Amend/Correct

                    Complaint (Doc. 39), is GRANTED in part insofar as he seeks to add a demand for interest and

                    DENIED in part insofar as he seeks to add a claim under Missouri Revised Statutes§ 375.296.

                             IT IS FURTHER ORDERED that Plaintiff shall file an Amended Complaint consistent

                    with this order.



                             Dated this 20th day of June, 2019.




I   --   -~---~------   - - - - - - - - - - - - - -
